Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	This Office Action is in response to the filing with the office dated 10/10/2022.
	Claims 1 and 10-18 have been amended. Claims 1-20 are pending in this office action.
Response to amendment
3. 	Applicant’s amendment with respect to the rejection of claims 10-18 under 35 U.S.C. § 101 have been fully considered. As a result the rejection has been withdrawn. 
4. 	Applicant’s arguments with respect to the rejection of claims under 35 U.S.C. § 102 (a)(i) and 103(a) have been fully considered  and are persuasive, however newly cited reference DeFrank; Edmond Arthur (US 20180174673 A1) teaches, argued limitations. Please see the office action below. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1-3, and 5-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by DeFrank; Edmond Arthur (US 20180174673 A1).

Regarding independent claim 1, DeFrank; Edmond Arthur (US 20180174673 A1) teaches,  a method for automatically predicting the likelihood of addiction for an individual based on a predictive model (Paragraph [0091]  wherein analyzing the lab testing data and the integrated pharmacy prescriptions data to assess a patient's risk of drug abuse and addiction and create warnings and alerts based on the risk assessments (i.e., predicting/assessing patients risk of drugs/addiction), the method comprising: accessing a predictive model having a plurality of input variables (Paragraphs [0051]-[0053] teaches, a prescription drug management program accountability (PDMPA) system having plurality of input variables from disparate sources (Examiner interprets PDMPA as a predictive model)); 
retrieving a plurality of sets of structured data via at least one application programing interface, wherein each set of structured data of the plurality of sets of structured data is retrieved from a remote disparate database; extracting from each retrieved set of structured data a set of input variables (Paragraph [0091] process for analyzing and integrating data including receiving, storing and analyzing lab testing data including toxicology drug testing, pharmacogenetic testing (PGX), blood testing, urine testing and other drug use related lab testing; integrating the lab testing data into a prescription drug management program accountability system network patient data database; processing includes creating automatically reports and providing the reports and clinical guidance to a practitioner using the prescription drug management program accountability system network (i.e., accessing/analyzing plurality of data/input variables using prescription drug management program accountability system). Also see Paragraph [0032] for clarity); 
automatically standardizing the set input variables, using a pre-model transformation to generate standardized input variables; utilizing the predictive model and the standardized input variables to determine a prediction for a likelihood of addiction for the individual (Fig. 6A, 7 and 8A, Paragraph [0091] wherein analyzing the lab testing data and the integrated pharmacy prescriptions data to assess a patient's risk of drug abuse and addiction and create warnings and alerts based on the risk assessments; processing includes creating automatically reports and providing the reports and clinical guidance to a practitioner using the prescription drug management program accountability (PDMPA) system network that includes warnings and alerts on opioid drug abuse and addictive risk assessment to make an informed decision of the appropriateness of issuing a new opioid medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs including opioids. Also see Fig.6A, 7 and 8A (i.e., creating reports automatically by extracting the input variables for determining a predicting likelihood of addiction/ addictive risk assessment. Also see Paragraphs [0033],  [0053]));
detecting an access request for the individual's electronic health record (EHR) by a caregiver via a computing device networked with a remote health record server maintaining the individual's EHR (Paragraph [0056] FIG. 6A shows for illustrative purposes only an example of PDMPA (Prescription Drug Management Program Accountability) program physician patient prescription alert of one embodiment. FIG. 6A shows a PDMPA program physician patient prescription alert analysis reporting query response interactive display 300. In this example of a query response interactive display patient data including a patient name 611 for example john patient 614, a patient date of birth 612 for example 1/1/1988 615, and a patient address 613 for example 123 Main St., Anywhere, CA 12345 616 (i.e., detecting an access request for a patient). Also see Paragraph [0048] The alert warning status is a part of the display of patient records requested on an interactive screen and includes requestor acknowledge entries, alert warning status for reporting data types 290. Also see Paragraph [0049] for detection of access request); 
and in response to detecting the access request for the individual's electronic health record (EHR), providing the determined likelihood of addiction for presentation to the caregiver via the computing device, wherein in response to the likelihood of addiction for the individual exceeding a risk threshold an automatically generated alert is presented coexistent with presentation of the determined likelihood of addiction (Fig. 6A Paragraph [0057]The alert status 630 feature can include a letter to qualify the status for example an R (i.e., likelihood of addiction for an individual exceeding a risk threshold is displayed by a letter R for red. Also see Paragraphs [0033], [0049]), the automatically generated alert preventing execution of the access request until an input is received via the computing device that corresponds to the caregiver's acknowledgment of the automatically generated alert (Paragraph [0091] Wherein analyzing toxicology drug testing, blood testing, urine testing and other drug use related lab testing can produce a comprehensive assessment of a patient's past and current drug use and produce a warning of current opioid addiction risk assessment for current pain medication prescribing and dispensing. Wherein processing produced warnings and alerts on opioid drug abuse and addictive risk assessment includes the physician acknowledgement that the physician has read and noted the warnings and alerts for accountability on an informed decision of the appropriateness of issuing a new opioid medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs including opioids. Also see Paragraphs [0057], [0041], Before making a new prescription the physician acknowledgement of review of patient prescription alert warning status analysis reporting query response 182 is performed using the interactive features of the display).

Regarding dependent claim 2, DeFrank et al teaches, the method of claim 1. 
DeFrank et al further teaches, further comprising: storing the prediction for the likelihood of addiction in the individual's EHR maintained by the remote health record server (Paragraph [0028] The prescription drug management program accountability method and system can be configured to include multiple agency and entity records and can be configured to include HIPAA patient health records using the embodiments. [0033] The prescription drug management program accountability method and system 100 using the data analysis performed by digital processors in the network server 101 provides a physician with data relating to a patient (i.e., by storing the prediction in individual HER records). Also see Paragraph [0049]).
[0033] The data can for example be displayed on a tablet device in the doctor's office 111. The patient's past and recent prescriptions can be displayed in listing of prescriptions that the data analysis have prepared alerts that indicate warnings that the patient maybe abusing opioids and may be at risk to opioid addiction.

Regarding dependent claim 3, DeFrank et al teaches, the method of claim 2. 
DeFrank et al further teaches, wherein in response to utilizing the predictive model and the standardized input variables to determine the likelihood of addiction for the individual, the standardized input variables and the set of input variables are locally disassociated from the prediction for the likelihood of addiction and disassociated from the individual's EHR (Fig. 10, Paragraph [0030] The network server 101 is coupled to at least one prescription drug management program accountability database 103 creating a centralized external prescription documenting system (i.e., the prescription drug management program accountability database is disassociated/separate from individual health record. That is the PDMPA is disassociated/separate which integrates data from different sources and predicts individual likelihood of addiction)). 

Regarding dependent claim 5, DeFrank et al teaches,  the method of claim 1. 
DeFrank et al further teaches, wherein the pre-model transformation comprises generating an alphanumeric representation of an extracted input variable (Paragraph [0050] depending on the following logic: green=no red highlights; yellow=one red highlight; red=two or more red highlights 310. Red highlighted sections to be checked or initialed for accountability by prescribing physician 320 of one embodiment (i.e., the risk score is alphanumeric based on the color such as red being high risk)).

Regarding dependent claim 6, DeFrank et al teaches, the method of claim 1. 
DeFrank et al further teaches, wherein the access request for the individual's EHR comprises creation of a prescription for the individual by the caregiver via the computing device networked with the remote health record server  (Paragraph [0038] The prescription drug management program accountability method and system 100 provides a physician with fast response comprehensive information and clinical guidance allowing the physician to be informed prior to prescribing an opioid medication to a patient who may be at a high risk of becoming addicted or a patient that is clearly already addicted and needs treatment for that addiction. Also see Paragraphs [0049], [0056]).

Regarding dependent claim 7, DeFrank et al teaches, the method of claim 6. 
DeFrank et al further teaches, further comprising: determining that the likelihood of addiction for the individual exceeds a risk threshold; and providing an automatically generated alert for presentation to the caregiver via the computing device coexistent with presentation of the determined likelihood of addiction (Figs 6A, 7 and 8A, Paragraph [0048], [0049] The prescription drug management program accountability method and system 100 includes multiple processes to analyze records data into an alert warning status 250. The alert warning status displayed shows a quantified number of warning incidents 252. The alert warning status is a part of the display of patient records requested on an interactive screen and includes requestor acknowledge entries, alert warning status for reporting data types 290).

Regarding dependent claim 8, DeFrank et al teaches, the method of claim 7. 
DeFrank et al further teaches, wherein the automatically generated alert prevents completion of the prescription for the individual until manually acknowledged by the caregiver via the computing device networked with the remote health record server (Figs 6A, 7 and 8A, Paragraph [0048], [0049] The prescription drug management program accountability method and system 100 includes multiple processes to analyze records data into an alert warning status 250. The alert warning status displayed shows a quantified number of warning incidents 252. The alert warning status is a part of the display of patient records requested on an interactive screen and includes requestor acknowledge entries, alert warning status for reporting data types 290).

Regarding dependent claim 9, DeFrank et al teaches, the method of claim 1. 
DeFrank et al further teaches, wherein the plurality of sets of structured data are retrieved from at least one of: a social media platform, an academic record server, an employment record server, a remote health history server, a financial record server, or a governmental server (Paragraph [0072] The program administrator 1050 uses the PDMPA system 1000 and PDMPA system network 1001 to gather data from various entities relating to drug abuse and criminal activities. The various entities include at least one of each of the following including pharmacy 210, drug testing laboratory 1052, PGX testing laboratory 1054, physician 214, court 215, law enforcement agency 211 (Examiner interprets law enforcement agency as government agency), prosecutor 216, drug recovery treatment facility 1056, reversal agent dispenser 213, and patient 1058.

Regarding independent claim 10, DeFrank; Edmond Arthur (US 20180174673 A1) teaches, One or more non-transitory computer readable storage media storing computer executable instructions (Fig. 1A shows computer devices having CPUs to perform/execute the tasks/instructions) to , wherein the media comprising: accessing a predictive model having a plurality of input variables (Paragraphs [0051]-[0053] teaches, a prescription drug management program accountability (PDMPA) system having plurality of input variables from disparate sources (Examiner interprets PDMPA as a predictive model)); 
retrieving a plurality of sets of structured data, wherein each set of structured data of the plurality of sets of structured data is retrieved from a remote disparate database; extracting from each set of structured data a set of input variables (Paragraph [0091] process for analyzing and integrating data including receiving, storing and analyzing lab testing data including toxicology drug testing, pharmacogenetic testing (PGX), blood testing, urine testing and other drug use related lab testing; integrating the lab testing data into a prescription drug management program accountability system network patient data database; processing includes creating automatically reports and providing the reports and clinical guidance to a practitioner using the prescription drug management program accountability system network (i.e., accessing/analyzing plurality of data/input variables using prescription drug management program accountability system). Also see Paragraph [0032] for clarity); 
automatically standardizing the set of input variables using a pre-model transformation to generate standardized input variables, the pre-model transformation based on the remote disparate database from which the structured data was retrieved; utilizing the predictive model and the standardized input variables to determine a prediction for a likelihood of addiction for an individual (Fig. 6A, 7 and 8A, Paragraph [0091] wherein analyzing the lab testing data and the integrated pharmacy prescriptions data to assess a patient's risk of drug abuse and addiction and create warnings and alerts based on the risk assessments; processing includes creating automatically reports and providing the reports and clinical guidance to a practitioner using the prescription drug management program accountability (PDMPA) system network that includes warnings and alerts on opioid drug abuse and addictive risk assessment to make an informed decision of the appropriateness of issuing a new opioid medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs including opioids. Also see Fig.6A, 7 and 8A (i.e., creating reports automatically by extracting the input variables for determining a predicting likelihood of addiction/ addictive risk assessment. Also see Paragraphs [0033],  [0053]));
detecting an access request for the individual's electronic health record (EHR) by a caregiver via a computing device networked with a remote health record server maintaining the individual's EHR (Paragraph [0056] FIG. 6A shows for illustrative purposes only an example of PDMPA (Prescription Drug Management Program Accountability) program physician patient prescription alert of one embodiment. FIG. 6A shows a PDMPA program physician patient prescription alert analysis reporting query response interactive display 300. In this example of a query response interactive display patient data including a patient name 611 for example john patient 614, a patient date of birth 612 for example 1/1/1988 615, and a patient address 613 for example 123 Main St., Anywhere, CA 12345 616 (i.e., detecting an access request for a patient). Also see Paragraph [0048] The alert warning status is a part of the display of patient records requested on an interactive screen and includes requestor acknowledge entries, alert warning status for reporting data types 290. Also see Paragraph [0049] for detection of access request); 
in response to detecting the access request for the individual's electronic health record (EHR), providing the determined likelihood of addiction for presentation to the caregiver via the computing device, wherein in response to the determined likelihood of addiction for the individual exceeding a risk threshold an automatically generated alert is presented coexistent with presentation of the determined likelihood of addiction (Fig. 6A Paragraph [0057]The alert status 630 feature can include a letter to qualify the status for example an R (i.e., likelihood of addiction for an individual exceeding a risk threshold is displayed by a letter R for red. Also see Paragraph [0049]), the automatically generated alert preventing execution of the access request until a predefined input that corresponds to acknowledgment of the automatically generated alert is received via the computing device (Paragraph [0091] Wherein analyzing toxicology drug testing, blood testing, urine testing and other drug use related lab testing can produce a comprehensive assessment of a patient's past and current drug use and produce a warning of current opioid addiction risk assessment for current pain medication prescribing and dispensing. Wherein processing produced warnings and alerts on opioid drug abuse and addictive risk assessment includes the physician acknowledgement that the physician has read and noted the warnings and alerts for accountability on an informed decision of the appropriateness of issuing a new opioid medication prescription to a patient in an effort to control prescribing and dispensing of illicit drugs including opioids. Also see Paragraphs [0057], [0041], Before making a new prescription the physician acknowledgement of review of patient prescription alert warning status analysis reporting query response 182 is performed using the interactive features of the display).

Regarding dependent claim 11, DeFrank et al teaches, the non-transitory computer readable storage media of claim 10. 
DeFrank et al further teaches, wherein the access request for the individual's EHR comprises creation of a prescription for the individual by the caregiver via the computing device networked with the remote health record server  (Paragraph [0038] The prescription drug management program accountability method and system 100 provides a physician with fast response comprehensive information and clinical guidance allowing the physician to be informed prior to prescribing an opioid medication to a patient who may be at a high risk of becoming addicted or a patient that is clearly already addicted and needs treatment for that addiction. Also see Paragraphs [0049], [0056]), and wherein the computer instructions further cause the computer to perform operations comprising: determining that the determined likelihood of addiction for the individual exceeds a risk threshold; and providing an automatically generated alert for presentation to the caregiver via the computing device coexistent with presentation of the determined likelihood of addiction (Figs 6A, 7 and 8A, Paragraph [0048], [0049] The prescription drug management program accountability method and system 100 includes multiple processes to analyze records data into an alert warning status 250.The alert warning status displayed shows a quantified number of warning incidents 252. The alert warning status is a part of the display of patient records requested on an interactive screen and includes requestor acknowledge entries, alert warning status for reporting data types 290).

Regarding dependent claim 12, DeFrank et al teaches, the non-transitory computer readable storage media of claim 11. 
DeFrank et al further teaches, wherein the automatically generated alert prevents the computing device creating the prescription from adding the prescription to the individual's EHR until manually acknowledged by the caregiver via the computing device networked with the remote health record server (Figs 6A, 7 and 8A, Paragraph [0048], [0049] The prescription drug management program accountability method and system 100 includes multiple processes to analyze records data into an alert warning status 250. The alert warning status displayed shows a quantified number of warning incidents 252. The alert warning status is a part of the display of patient records requested on an interactive screen and includes requestor acknowledge entries, alert warning status for reporting data types 290).

Regarding dependent claim 13, DeFrank et al teaches, the non-transitory computer readable storage media  of claim 11. 
DeFrank et al fails to explicitly teach, wherein the computer instructions further cause the computer to perform operations comprising: detecting a prescribed substance within the prescription for the individual; and determining the prescribed substance is within a potential-for-addiction formulary (Fig. 7 Paragraph [0062], [0063] FIG. 7 shows patient pharmacy records 653 including a summary of warning incidents 660 2 700, the doctor ack ℏ 661 may include a ℏ 702 mark by the doctor, and an alert status 663 letter R following the alert status symbols of G=Green 640, Y=Yellow 641, and R=Red 642. The patient pharmacy records 653 include for example a drug name 710, Rx number 720, Rx written date 721, Rx fill date 722, Qty 723 meaning Quantity, Days 724, Refills 725, MME/D 726 meaning Morphine Milligram Equivalents per Day, payment method 727, diagnosis (ICD10) 728, Dr. ack ℏ 729 and patient pharmacy records A/S 730 meaning Alert Status. (i.e., patients pharmacy records shows that the prescribed substance is within a potential-for-addiction formulary).

Regarding dependent claim 14, DeFrank et al teaches, the non-transitory computer readable storage media of claim 10. 
DeFrank et al further teaches, wherein the computer instructions further cause the computer to perform operations comprising: storing the prediction for the likelihood of addiction in the individual's EHR maintained by the remote health record server (Paragraph [0028] The prescription drug management program accountability method and system can be configured to include multiple agency and entity records and can be configured to include HIPAA patient health records using the embodiments. [0033] The prescription drug management program accountability method and system 100 using the data analysis performed by digital processors in the network server 101 provides a physician with data relating to a patient (i.e., by storing the prediction in individual EHR records). Also see Paragraph [0049]);
and in response to utilizing the predictive model and the standardized input variables to determine the likelihood of addiction for the individual, disassociating the standardized input variables and the retrieved set input variables from the prediction for the likelihood of addiction (Paragraph [0030] The network server 101 is coupled to at least one prescription drug management program accountability database 103 creating a centralized external prescription documenting system (i.e., the prescription drug management program accountability database is disassociated/separate from individual health record. That is the PDMPA is disassociated/separate which integrates data from different sources)). 

Regarding dependent claim 15, DeFrank et al teaches, the non-transitory computer readable storage media of claim 10. 
DeFrank et al fails to explicitly teach, wherein the computer instructions further cause the computer to perform operations comprising: extracting from at least one set of retrieved structured data an addiction mitigation variable; providing an automatically generated mitigation alert for presentation to the caregiver via the computing device coexistent with presentation of the determined likelihood of addiction, the mitigation alert comprising an indication of the addiction mitigation variable (Paragraph [0045] A physician can request reports from the prescription drug management program accountability method and system 100 to search a patient's EMR for previous addiction problems of a patient who is demanding a greater prescription frequency or refills. For example the physician can see on the PDMPA interactive display that this patient has a high number of red flag warnings (i.e., mitigation alert for mitigation variable). Should the patient's EMR (electronic medical records) show previous addiction incidents the physician may decide to reevaluate testing and alternative non-illicit drugs prescriptions and therapy treatment to lessen the continuation of an addictive posture or recurrence of a previous addiction (i.e., mitigating addiction variable by prescribing non-illicit/non-addiction drug or lessening the dosage/quantity of the drug). Also see Paragraph [0075], [0078] Physicians are advised to ensure optimal postoperative pain management, guideline recommendations support the use of multimodal analgesic techniques that improve pain control and reduce the need for opioid analgesia, ultimately reducing the risk of opioid-related adverse events 1182).

Regarding dependent claim 16, DeFrank et al teaches, the non-transitory computer readable storage media of claim 10. 
DeFrank et al teaches, wherein at least one of the plurality of sets of structured data comprises at least one of hospital admission dates, symptomology, treatment, or status (Paragraph [0045] A physician can request reports from the prescription drug management program accountability method and system 100 to search a patient's EMR for previous addiction problems of a patient who is demanding a greater prescription frequency or refills. For example the physician can see on the PDMPA interactive display that this patient has a high number of red flag warnings. Should the patient's EMR (electronic medical records) show previous addiction incidents the physician may decide to reevaluate testing and alternative non-illicit drugs prescriptions and therapy treatment to lessen the continuation of an addictive posture or recurrence of a previous addiction (i.e., mitigating addiction variable by prescribing non-illicit/non-addiction drug or lessening the dosage/quantity of the drug). Also see Paragraph [0075] Physicians are advised to ensure optimal postoperative pain management, guideline recommendations support the use of multimodal analgesic techniques that improve pain control and reduce the need for opioid analgesia, ultimately reducing the risk of opioid-related adverse events 1182. Physicians are made aware of a prospective cohort study of patients undergoing bone or soft tissue procedures wherein virtually all patients received a postoperative analgesic prescription for 30 tablets and on average 19 tablets, left over opioid pills, were left unused per prescription that could potentially become a source for diversion 1184. Physicians are educated on other studies which show the opioid addiction problem to systemic in what are considered to be normal post-surgical opioid prescriptions which can lead to unintended long-term use as shown in a study of patients which showed after one year one-third of all patients were still using opioids, 18% of patients who had not used opioids before surgery were still using opioids and a study of older patients (>65 years) 10.3% were still taking opioids one year later 1186 of one embodiment).
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	Claims 4, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over DeFrank; Edmond Arthur (US 20180174673 A1)) in view of Shriberg; Elizabeth E. (US 20200118458 A1).

Regarding dependent claim 4, DeFrank et al teaches, the method of claim 1. 
DeFrank et al fails to explicitly teach, wherein the predictive model is trained with an anonymized dataset comprising a plurality of known cases of addiction.
Shriberg; Elizabeth E. (US 20200118458 A1) teaches, wherein the predictive model is trained with an anonymized dataset comprising a plurality of known cases of addiction (Paragraph [0504] To preserve privacy, features may be extracted before being stored in the cloud for later analysis. The features may be anonymized to protect privacy. For example, patients may be given identifiers or pseudonyms to hide their true identities. The data may undergo differential privacy to ensure that patient identities are not compromised. Differential privacy may be accomplished by adding noise to a data set. For example, a data set may include 100 records corresponding to 100 usernames and added noise. If an observer has information about 99 records corresponding to 99 users and knows the remaining username, the observer will not be able to match the remaining record to the remaining username, because of the noise present in the system. Also see Paragraph [018] for known cases of addiction).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of DeFrank et al by providing the predictive model is trained with an anonymized dataset comprising a plurality of known cases of addiction, as taught by Shriberg et al (Paragraph [0504]).
  One of the ordinary skill in the art would have been motivated to make this modification, by doing so, the data may be stored locally. To preserve privacy, features may be extracted before being stored in the cloud for later analysis. The features may be anonymized to protect privacy. For example, patients may be given identifiers or pseudonyms to hide their true identities, as taught by Shriberg et al (Paragraph [0504]).

Regarding dependent claim 17, DeFrank et al teaches, the non-transitory computer readable storage media of claim 10. 
DeFrank et al fails to explicitly teach, wherein at least one of the plurality of sets of structured data comprises free text, and wherein the corresponding pre-model transformation comprises: accessing a semantic analysis model, wherein the free text from the at least one of the sets of structured data is an input into the semantic analysis model, and an output of the semantic analysis model comprises at least a portion of the standardized input variables.
Shriberg; Elizabeth E. (US 20200118458 A1) teaches, wherein at least one of the plurality of sets of structured data comprises free text, and wherein the corresponding pre-model transformation comprises: accessing a semantic analysis model, wherein the free text from the at least one of the sets of structured data is an input into the semantic analysis model, and an output of the semantic analysis model comprises at least a portion of the standardized input variables (Paragraph [0168], [0173] The system may provide the clinician with the dialogue between itself and the patient. This dialogue may be a recording of the screening or monitoring process, or a text transcript of the dialogue. The system may provide a summary of the dialogue between itself and the patient, using semantic analysis to choose segments of speech that were most important to predicting the mental state of the patient).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of DeFrank et al by providing at least one of the plurality of sets of structured data comprises free text, and wherein the corresponding pre-model transformation comprises: accessing a semantic analysis model, wherein the free text from the at least one of the sets of structured data is an input into the semantic analysis model, and an output of the semantic analysis model comprises at least a portion of the standardized input variables, as taught by Shriberg et al (Paragraph [0168], [0173]).
One of the ordinary skill in the art would have been motivated to make this modification, by doing so, Particular voice-based biomarkers may correlate with particular causes of depression/addiction. For example, semantic analysis performed on many patients, in order to find specific words, phrases, or sequences thereof that indicate depression/addiction. The system may also track effects of treatment options on users, in order to determine their efficacy. Finally, the system may use reinforcement learning to determine better methods of treatment available, as taught by Shriberg et al (Paragraph [0529]).

Regarding dependent claim 18, DeFrank et al and Shriberg et al teach, the non-transitory computer readable storage media of claim 17. 
Shriberg et al further teaches, wherein the semantic analysis model is trained on historical social media records known to include a reference to a controlled substance (Paragraph [0152] Health screening or monitoring server 102 may be a server computer system that administers the health screening or monitoring test with the patient through patient device 112 and combines a number of language, acoustic, and visual models to produce results 1820 (FIG. 18), using clinical data retrieved from clinical data server 106, social data retrieved from social data server 108, and patient data collected from past screenings or monitoring to train the models of runtime model server 304 (FIG. 18). Clinical data server 106 (FIG. 1A) may be a server computer system that makes available clinical or demographic data of the patient, including diagnoses, medication information, etc., available, e.g., to health screening or monitoring server 102, in a manner that is compliant with HIPAA (Health Insurance Portability and Accountability Act of 1996) and/or any other privacy and security policies and regulations such as GDPR and SOC 2. Social data server 106 may be a server computer system that makes social data of the patient, including social media posts, online purchases, searches, etc., available, e.g., to health screening or monitoring server 102. Clinician device 114 may be a client device that receives data representing results of the screening or monitoring regarding the patient's health from health screening or monitoring server 102).

Allowable Subject Matter
7.	Claim 19 is allowed as being independent Claim.
	Dependent claim 20 is also allowed as being dependent on independent claim 19.
Reasons for Allowance
8.	The following is an examiners statement of reasons for the indication of allowable subject matter for claim 19: The cited prior art DeFrank et al in view of Shriberg et al does not teach or suggest “retrieving a set of academic records from a remote educational institution server, the set of academic records corresponding to the individual; extracting a third set of input variables from the set of academic records; automatically standardizing the first set of input variables, the second set of input variables, and the third set of input variables using a set of pre-model transformations to generate standardized input variables; utilizing the predictive model and the standardized input variables to determine a prediction for a likelihood of addiction for the individual”. 
While each element of the limitation may be known in some parts the combination as claimed would not be obvious absent impermissible hindsight. The cited prior art does not teach or suggest, in combination with the rest of the limitations in the dependent claims.

Conclusion
Applicant’s amendments/arguments necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164